STEWARD FUNDS Supplement dated June 11, 2010 to Prospectus dated August 28, 2009 At a meeting held May 18, 2010, the Board of Directors of the Steward Funds (“Funds”) voted to approve a Compliance Services Agreement between the Funds and Capstone Asset Management Company, the Funds’ investment adviser and administrator (“CAMCO”).Regulatory changes in the past several years have added increasing compliance responsibilities with respect to the Funds and the Board of Directors determined that it was appropriate to compensate CAMCO for the compliance related services it provides to the Funds.For these services, effective May 1, 2010, each Fund shall pay to CAMCO at the end of each month a fee at the annual rate of 0.025% of the average daily net assets of the Fund.Accordingly, the Fee Table and expense Example for each Fund is revised as follows to reflect this additional expense. STEWARD LARGE CAP ENHANCED INDEX FUND Shareholder Fees (fees paid directly from your investment) (1) Individual Class Institutional Class Maximum front-end sales charge None None Maximum deferred sales charge None None Maximum sales charge on reinvested dividends and distributions None None Exchange fee None None Maximum account fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) (2) Management fees 0.15% 0.15% Distributionand Service (12b-1) fees(3) 0.25% None Administrative Service Fee (4) 0.10% None Compliance Fee 0.03% 0.03% Other expenses(5) 0.43% 0.43% Acquired fund fees and expenses(6) 0.00% 0.00% Total annual Fund operating expenses 0.96% 0.61% This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Individual Class $ 98 $ 306 $ 531 $ 1,178 Institutional Class $ 62 $ 195 $ 340 $ 762 STEWARD SMALL-MID CAP ENHANCED INDEX FUND Shareholder Fees (fees paid directly from your investment) Individual Class Institutional Class Maximum front-end sales charge None None Maximum deferred sales charge None None Maximum sales charge on reinvested dividends and distributions None None Exchange fee None None Maximum account fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.15% 0.15% Distributionand Service (12b-1) fees(3) 0.25% None Administrative Service Fee (4) 0.10% None Compliance Fee 0.03% 0.03% Other expenses(5) 0.57% 0.57% Acquired fund fees and expenses(6) 0.00% 0.00% Total annual Fund operating expenses 1.10% 0.75% This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Individual Class $ 112 $ 350 $ 606 $ 1,340 Institutional Class $ 77 $ 240 $ 417 $ 930 STEWARD GLOBAL EQUITY INCOME FUND Shareholder Fees (fees paid directly from your investment) Individual Class Institutional Class Maximum front-end sales charge None None Maximum deferred sales charge None None Maximum sales charge on reinvested dividends and distributions None None Exchange fee None None Maximum account fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.30% 0.30% Distributionand Service (12b-1) fees(3) 0.25% None Administrative Service Fee (4) 0.10% None Compliance Fee 0.03% 0.03% Other expenses(5) 0.42% 0.42% Acquired fund fees and expenses(6) 0.00% 0.00% Total annual Fund operating expenses 1.10% 0.75% This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Individual Class $ 112 $ 350 $ 606 $ 1,340 Institutional Class $ 77 $ 240 $ 417 $ 930 STEWARD INTERNATIONAL ENHANCED INDEX FUND Shareholder Fees (fees paid directly from your investment) Individual Class Institutional Class Maximum front-end sales charge None None Maximum deferred sales charge None None Maximum sales charge on reinvested dividends and distributions None None Exchange fee None None Maximum account fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.30% 0.30% Distributionand Service (12b-1) fees(3) 0.25% None Administrative Service Fee (4) 0.10% None Compliance Fee 0.03% 0.03% Other expenses(5) 0.42% 0.42% Acquired fund fees and expenses(6) 0.00% 0.00% Total annual Fund operating expenses 1.10% 0.75% This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Individual Class $ 112 $ 350 $ 606 $ 1,340 Institutional Class $ 77 $ 240 $ 417 $ 930 STEWARD SELECT BOND FUND Shareholder Fees (fees paid directly from your investment) Individual Class Institutional Class Maximum front-end sales charge None None Maximum deferred sales charge None None Maximum sales charge on reinvested dividends and distributions None None Exchange fee None None Maximum account fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.25% 0.25% Distributionand Service (12b-1) fees(3) 0.25% None Administrative Service Fee (4) 0.10% None Compliance Fee 0.03% 0.03% Other expenses(5) 0.38% 0.38% Acquired fund fees and expenses(6) 0.00% 0.00% Total annual Fund operating expenses 1.01% 0.66% This Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Individual Class $ 103 $ 322 $ 558 $ 1,236 Institutional Class $ 67 $ 211 $ 368 $ 822 (1) In addition to the other fees specified in this Fee Table, on or about December 1 of each year thereafter, an annual $12 fee will be deducted from each shareholder account in the Fund that, on the day the fee is deducted, has been open for more than one year and has a net asset value of less than $200.The fee will apply separately to each account in the Fund that meets such criteria. (2) Annual Fund Operating Expenses are based on the Fund’s fees and expenses for the fiscal year ended April 30, 2009 adjusted to add the compliance fee. (3) The Fund has adopted a 12b-1 Plan with respect to its Individual Class shares.See “Distributor; Service and Distribution Plan” (4) The Fund has adopted an Administrative Services Plan with respect to its Individual Class shares.See “Distributor; Service and Distribution Plan; Administrative Services Plan”. (5) “Other Expenses” include such items as administration, custody, transfer agent, legal, accounting and registration fees. (6) Acquired Fund Fees and Expenses represent the pro-rata expenses indirectly incurred by the Fund as a result of investing in other investment companies such as money market funds that have their own expenses. These fees and expenses are not used to calculate the Fund’s net asset value. The Total Annual Fund Operating Expenses in this fee table will not correlate to the expense ratio in the Fund’s financial statements (or the financial highlights in this Prospectus) because the financial statements include only the direct operating expenses incurred by the Fund, not the indirect costs of investing in acquired funds and do not reflect the compliance fee.
